Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 28JAN2021 is acknowledged.  The traversal is on the ground(s) that the common technical feature of groups I and II is the combination of a detection probe and at least two mediator probes, and more particularly, that Faltin et al. does not mention at all a detection probe comprising at least two capture sequences.  This is not found persuasive because the scope of the claim is broader than applicant’s arguments imply. 
	Faltin et al. teaches a probe set comprising a detector probe and at least two mediator probes when it teaches a universal reporter (UR) and mediator probes for four different targets (see page 1549 Table 1).  
	The reference teaches a bifunctional mediator probe (MP) with 3’ and 5’ regions.  The MP’s 3’ region, designated as “probe,” is complementary to the target nucleic acid, whereas its 5’ region, designated as “mediator,” is a generically designed sequence tag that is noncomplementary to any expected target sequence (see page 1547 left col 3rd paragraph lines 1-6).  
Faltin et al teaches detector probes with capture sequences complementary to the mediator sequences or parts thereof of different mediator probes that each have a common mediator sequence.  The reference also teaches reporter and quencher labels when it teaches universal reporter (UR) probes or detector probes with capture sequences that bind the 
Product claim 26 recites a probe set, comprising a detection probe wherein said detection probe comprises in a 3' to 5' direction, capture sequences complementary to the mediator sequences or parts thereof.  Therefore, Faltin et al. meets all of the limitations recited in the claim because “parts thereof” can be as few as two nucleotides or up to 150 complementary nucleotides and any number in between.  Furthermore, the capture sequence for universal reporter 02 taught in Faltin et al. comprises 19 nucleotides that are complementary to the common mediator sequence of the mediator probes used to detect S. aureus and E. coli targets as described in the reference (see page 1549 Table 1).  This means that the detection probe taught in Faltin et al. is indeed complementary to “parts thereof” of mediator sequences from two of the mediator probes.  Therefore, different parts of the common mediator sequences from multiple mediator probes bind to the capture site of the detector probe.  In this way the Faltin et al. reference satisfies all of the claim limitations.
The requirement is still deemed proper and is therefore made FINAL.

Claims 26, 27, 31, 32, 39 are withdrawn.  



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is the broadest method claim of the present application and it describes a method for detecting the presence of more than one target nucleic acid sequence by providing at least one upstream oligonucleotide with a sequence complementary to the target nucleic acid and at least one mediator probe comprising a mediator sequence and a target specific sequence, and a detector probe comprising at least one capture sequence that is complementary to the mediator sequence of said mediator probe and further determining whether each target nucleic acid sequence is present by using melt curve analysis.  The claim further requires that the number of detector probes (m) be less than the number of targets detected (n) and greater than zero.  This element of claim 1 is nonobvious and requires that a single detector probe have more than one binding site for the mediator sequence of more than one mediator probe.  
The closest prior art includes Faltin et al. and Jong-Yoon et al.  Faltin et al.  and Jong-Yoon et al. teach methods for detecting the presence of more than one target nucleic acid sequence.  Faltin et al. teaches a method that uses the cleaved mediator sequences of mediator probes to bind to detector probes in order to confirm the presence of a target nucleic acid.   Jong-Soon et al. teaches a method for detecting the presence of more than one target nucleic acid sequence by using “pitcher” probes, with mediator tag sequences that get cleaved and subsequently bind to “catcher” detector sequences.  Jong-Yoon et al. also teach subsequent melt curve analysis to determine the presence of a previously detected target nucleic acid.  However, neither Faltin nor Jong-Yoon teach that the number of detector probes is less than . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC B DARRINGTON whose telephone number is (571)272-0190.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC B DARRINGTON/Examiner, Art Unit 1634              

/JULIET C SWITZER/Primary Examiner, Art Unit 1634